

116 HR 8444 IH: Vital Standardization of Thoughtful Administrative Techniques and Statistics Act of 2020
U.S. House of Representatives
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8444IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2020Mr. Taylor (for himself and Ms. Shalala) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to enter into an agreement with the National Academy of Medicine under which the National Academy agrees to conduct a one-year study assessing the effectiveness of current vital statistics reporting and data sharing between State, local, and Federal agencies, and for other purposes.1.Short title; findings(a)Short titleThis Act may be cited as the Vital Standardization of Thoughtful Administrative Techniques and Statistics Act of 2020 or the Vital STATS Act of 2020. (b)FindingsThe Congress makes the following findings:(1)Pandemic and highly infectious diseases have the ability to rapidly cross international and State boundaries, can infect millions of individuals in the United States, and have the potential to severely disrupt interstate commerce. (2)During the outbreak of COVID–19, the disease substantially affected interstate commerce and touched all 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, and the Commonwealth of the Northern Mariana Islands.(3)The COVID–19 pandemic in the United States highlights the necessity of accurate and timely vital statistics and death reporting for a successful public health response.(4)Variations between means and methods of vital statistics reporting between State, local, and Federal entities can create administrative hurdles, including potential backlogs, and could hamper public health response efforts.(5)In order for the Nation to combat future health emergencies, to improve our general understanding of health problems in the United States, and to ensure the sharing of timely, accurate health information, the Federal Government, State governments, and local units of government must improve their means of coordinating and sharing health information and vital statistics.2.Study on effectiveness of vital statistics reporting(a)In generalThe Secretary of Health and Human Services shall enter into an agreement with the National Academy of Medicine under which the National Academy agrees to conduct a one-year study assessing the effectiveness of current vital statistics reporting and data sharing between State, local, and Federal agencies and the degree to which there is divergence between State, local, and Federal vital statistics reporting.(b)ReportThe agreement entered into under subsection (a) shall require the National Academy of Medicine to, not later 1 year after the date on which the agreement is entered into, to submit to Congress a report containing the findings of the study conducted pursuant to such subsection. Such report shall include recommendations with respect to—(1)coordination and standardization of State, local, and Federal vital statistics reporting methods, including the efficiency, effectiveness, and transparency of such reporting; and(2)the feasibility of setting national standards for death reporting and collecting vital statistics. 